Sutton, J.
Where a county fails to take from a contractor, with whom it has contracted to do public work, the bond required of the contractor by the act of August 19, 1916 (Ga. L. 1916, p. 94), the county making the contract is, by the terms of the act itself, “liable to all persons furnishing labor, skill, tools, machinery, or materials to the contractor thereunder, for any loss resulting to them from such failure.” Where the contractor is insolvent, and therefore can not pay for such labor, materials, etc., furnished to him 'for the purpose of the contract, any person who furnished the same to such contractor and has not been paid therefor may maintain an action against the county. The materials furnished by the plaintiff in this case to the contractor consisted of foodstuffs and other supplies for the employees and livestock of the contractor used in the public work he was performing for the county, and on failure of the contractor to pay therefor, the county having failed to require of him such a bond, it became liable to the plaintiff for such materials. Sinclair Refining Co. v. Colquitt County, 42 Ga. App. 718 (157 S. E. 358). The petition was not subject to the general demurrer.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.